DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5, 11, 14  are rejected under 35 U.S.C. 103 as being unpatentable over INokuchi (US 2017/0220787) in view of Park (US 20190204437 A1). 
As to claim 1, INokuchi discloses in information processing apparatus, information processing system, authentication method and recording medium having claimed
a.	a system for interrogating a person exiting a store comprising one or more pedestals positioned to define leading to a point of region and one or more sensors, fixedly positioned near the region, configured to detecting a person approaching the region and triggering an interrogation of a security tag; and one or more security tag readers, fixedly positioned with the one or more pedestals, configured to read data from the security tag passing through the portal in response to triggering the interrogation read on ¶ 00153 & ¶ 0159, (if a person is detected in the detection range (for example, the sensor detection range 201 illustrated in FIG. 2) around the image forming apparatus 101 by the human body detecting unit 501 of the main body 310 (Step S401; Yes), the process is advanced to Step S402. If the human body detecting unit 501 detects a person, the human body detecting unit 501 notifies the power state control unit 502 of that detection information, and further, notifies, via the communication path 350, the radio communication unit 511 of the detection information. If a person is not detected (Step S401; No), the human body detecting unit 501 continues the operation for detecting a person.   When the user 106 having the RFID tag 105 enters the radio detection range 202 after entering the sensor detection range 201 illustrated in FIG. 2 and being detected by the human body detecting unit 501, radio communication between the radio communication unit 511 and the RFID tag 105 is enabled by the radio waves emitted by the radio communication unit 511. A timing of start of this radio communication is indicated by “start of radio communication” in FIG. 12).  
INokuchi does not explicitly recite mmWave sensors, receive one or more reflected mmWave beams from a person approaching the point of exit and an exit portal. 
However, Park cures this deficiency by teaching that it may be beneficial mmWave sensors, receive one or more reflected mmWave beams from a person approaching read on ¶ 0012, (a method for reading a code using a short-range mmWave radar is provided. The method includes transmitting a mmWave radar signal to a target object from a radar system and receiving a reflection wave signal reflected on the target object, extracting reflection signal strengths for a plurality of line codes constituting the target object from the reflection wave signal, compensating for the reflection signal strengths considering a difference in antenna gain between the plurality of line codes as per an antenna radiation pattern of the radar system, forming a radar image using the compensated reflection signal strengths, and reading a binary code from the radar image).   INokuchi discloses in ¶ 0043 “The sensor detection range 201 of the human body detecting sensor 104 targets a range of about 2 [m], for example, from the image forming apparatus 101, and when a person (the user 106, or the like) enters this sensor detection range 201, presence of this person is detected by the human body detecting sensor 104 and operation of the camera 102 and the RFID tag reader 103 is started.”  Ordinary skill in the art can interpret the range 201 as “an exit portal.”
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the method and apparatus for reading code using short-range millimeter wave of Park into INokuchi in order to transmit a mmWave radar signal to a target object from a radar system and receive a reflection wave signal reflected on the target object, extracting reflection signal strengths for a plurality of line codes constituting the target object from the reflection wave signal.
As to claim 5, Park further teaches:
a.	the one or more mmWave sensors are further configured to determine at least a distance between the one or more mmWave sensors and the person read on ¶ 0063, (determined to be a velocity measured for the target object 520 at the initial radar measurement time. r is the minimum distance between the radar transceiver 510 and the target object 520, which is a value previously known to the radar transceiver 410 upon placing the radar transceiver 510 and the conveyor belt 505. d.sub.0 means the distance between the radar transceiver 510 and the target object 520 which is measured for the target object 520 at the initial radar measurement time).  
As to claim 7, the claim is interpreted and rejected as to claim 1.
As to claim 11, the claim is interpreted and rejected as to claim 5.
As to claim 14, the claim is interpreted and rejected as to claim 1.
As to claim 18, the claim is interpreted and rejected as to claim 5.

5.	Claims 2, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over INokuchi in view of Park and further in view of Lavery (US 10140486 B1).
As to claim 2, INokuchi in view of Park does not explicitly recite wherein the one or more security tag readers are further configured to steer one or more reader beams of the one or more security tag readers toward the person.
However, Lavery cures this deficiency by teaching that it may be beneficial wherein the one or more security tag readers are further configured to steer one or more reader beams of the one or more security tag readers toward the person read on Col. 3, Lines 38-52, (Based on the detection of the product identifier in the image(s), a first product reader may be steered in a direction of the product, where the first product reader is located within the onsite venue with the product. In some embodiments, the first product reader may be an RFID reader. In other embodiments, the first product reader may be a barcode scanner. In still further embodiments, the first product reader may be mechanically steered to the direction of the product based on a position of the product identifier determined from the image(s). In other embodiments, the first product reader may be electronically steered to the direction of the product based on a position of the product identifier determined from the image(s)).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the systems and Methods for point-of-sale detection with image sensors for identifying new radio frequency identification (RFID) tag events Within A Vicinity Of An RFID Reader of Lavery into INokuchi in view of Park in order to provide information to the system in order to perform the optimized RFID reading based on the detection of the product identifier in the image(s), a first product reader may be steered in a direction of the product, where the first product reader is located within the onsite venue with the product. 
As to claim 8, the claim is interpreted and rejected as to claim 2.
As to claim 15, the claim is interpreted and rejected as to claim 2.

6.	Claims 3, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over INokuchi in view of Park and further in view of Calvarese (US 10140829 B1).
As to claim 3, INokuchi in view of Park does not explicitly recite transmit a plurality of interrogation signals; and receive a plurality of response signals in response to the plurality of interrogation signals transmitted.
However, Calvarese cures this deficiency by teaching that it may be beneficial transmit a plurality of interrogation signals; and receive a plurality of response signals in response to the plurality of interrogation signals transmitted read on Col. 5, Lines 50-67, (as shown in FIG. 3, each RFID reader 31 includes an RFID tag reader module 32 that has a controller, a memory, and an RF transceiver, which are operatively connected to a plurality of RFID antenna elements 34, which are energized by the RFID module 32 to radiate RF energy (also referred to herein as a beam) over an antenna beam pattern. As those of skill will recognize, an antenna and its beam pattern can be characterized by the antenna's beam width (i.e., the antenna's half power beam width). The RF reader 31 is operated, under the control of the tag reader module 32, to transmit RF beam or wave energy to the tags, and to receive RF response signals from the tags, thereby interrogating and processing the payloads of the tags that are in a reading zone of the RF transceiver. The RFID reading zone for a detector station 30 may be a 360° zone defined by the RFID antenna elements 34 and their collective beam patterns).    
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the RFID functions for point of sale lanes of Calvarese into INokuchi in view of Park in order to provide additional sensory or detection information from the centralized controller 16 in order to selectively activating a radio frequency (RF) identification (RFID) reader within a venue having a point of sale (POS) lane.
As to claim 9, the claim is interpreted and rejected as to claim 3.
As to claim 16, the claim is interpreted and rejected as to claim 3.

7.	Claims 6, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over INokuchi in view of Park and further in view of Kamata (JP 2017130209 A).
As to claim 6, INokuchi in view of Park does not explicitly recite wherein the one or more security tag readers are further configured to read the data from the security tag when the distance is below a threshold.
However, Kamata cures this deficiency by teaching that it may be beneficial wherein the one or more security tag readers are further configured to read the data from the security tag when the distance is below a threshold read on Page 11, Para. 5, (FIG. 15 is a processing procedure diagram illustrating processing of the monitoring camera 30. This process is started when the electronic tag 50 carried by the person to be managed approaches the monitoring camera 30 to such a distance that the electronic tag reader 36 of the monitoring camera 30 can read the tag ID).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the behavior management device information terminal behavior management method information process method and computer program of Kamata into INokuchi in view of Park in order to provide reading only when a person in within certain distance.
As to claim 12, the claim is interpreted and rejected as to claim 6.
As to claim 13, the claim is interpreted and rejected as to claim 6.  Note: the reader only reads when the person is detected in the threshold distance.
As to claim 19, the claim is interpreted and rejected as to claim 6.
As to claim 20, the claim is interpreted and rejected as to claim 6.  Note: the reader only reads when the person is detected in the threshold distance.

Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
9.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689